Case 1:20-cr-20139-AHS Document 1 Entered on FLSD Docket 03/06/2020 Page 1 of 5JA


                                                                                              Mar 6, 2020

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                     20-20139-CR-SINGHAL/MCALILEY
                             CASE NO. --- -    --------
                                       18 u.s.c. § 641
                                       18 U.S.C. § 981(a)(l)(C)

  UNITED STATES OF AMERICA

  vs.

  MELODY ARNETTE DYSON,

          Defendant.
  - - ----              - - - -
                              -


                                           INFORMATION

          The United States Attorney charges that:

          From on or about March 6, 2014 through on or about July 2019, in Miami-Dade County,

  in the Southern District of Florida, and elsewhere, the defendant,

                                   MELODY ARNETTE DYSON,

   did knowingly and willfully embezzle, steal, and purloin and convert to her own use, money of the

  United States and a department and agency thereof, that is, the United States Social Security

   Administration, the aggregate amount of which exceeded $1,000, that is, Social Security Benefits,

   to which the defendant was not entitled, in violation of Title 18, United States Code, Section 641.

                                   FORFEITURE ALLEGATIONS

          1.      The allegations in this Information are hereby re-alleged and by this reference fully

   incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

   property in which the defendant, MELODY ARNETTE DYSON, has an interest.
Case 1:20-cr-20139-AHS Document 1 Entered on FLSD Docket 03/06/2020 Page 2 of 5
Case 1:20-cr-20139-AHS Document 1 Entered on FLSD Docket 03/06/2020 Page 3 of 5
Case 1:20-cr-20139-AHS Document 1 Entered on FLSD Docket 03/06/2020 Page 4 of 5
Case 1:20-cr-20139-AHS Document 1 Entered on FLSD Docket 03/06/2020 Page 5 of 5
